Title: Benjamin Harrison to Virginia Delegates, 28 August 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen,
Council Chamber August 28th. 1783.
Many thanks to you for your kind concern for my health I was so extremely ill that the doctors advised my leaving the fogs of Richmond for some time as absolutely necessary for my recovery. I have received much benifit from the trip short as it was but am not quite recovered and shall therefore set out for the shores of the bay to morrow and shall not return ’till the twelfth of next month, ’till which day you will not hear from me again.
I have never heard of any instructions to you from the assembly relative to Finnie in particular: I sent you a general one which you laid before Congress, who referred it to the financier to which I have received his answer and that of the comptroller. the demand was so extensive that it could not be complyed with under a great length of time: they therefore wrote to me for an explanation of the wishes of the assembly which I obtained thro’ the Speaker of the house of delegates and have transmitted it to them. by this it appears that an affair of Finnies which was referred to a committee had been the occasion of the instructions and I suppose is what you allude to. if there should be any thing more I will direct the clerk to the assembly to forward it to you.
No Commissioner has ever yet appeared in this State to settle our continental accounts the state they are in will appear by the inclosed answer of the Solicitor to me to which I refer you.
I am &c.
B. H.
